IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 SHARLEEN M. RELLICK-SMITH,                     : No. 119 WAL 2020
                                                :
                     Petitioner                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 BETTY J. RELLICK AND KIMBERLY V.               :
 VASIL,                                         :
                                                :
                     Respondents                :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.             Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner is:


      a.     Whether the Superior Court erred in affirming the Trial Court’s decision to
             allow the Respondents to file an amended answer to include the
             [affirmative] defense that the action was barred by the statute of limitations
             due to the issue having already been determined to be waived by the Trial
             Court.